REINHARDT, Circuit Judge,
dissenting.
The other courts that have considered this issue of state law have reached a conclusion at odds with that reached by my colleagues in the majority. These courts have determined almost unanimously that Section 10350.11, and provisions in policies providing similar language, supply an accrual rule for purposes of applying a statute of limitations, and that the insured is not required to provide proof of loss until the actual termination of his disability. See, e.g., Hofkin v. Provident Life and Accident Ins. Co., 81 F.3d 365, 372-73 (3d Cir.1996) (holding that the insured was required to give proof of loss only after the termination of continuous period of disability); Clark v. Massachusetts Mutual Life Ins. Co., 749 F.2d 504, 507 (8th Cir.1984) (“[T]he policy itself contemplates that proof of loss may be submitted after disability terminates.”); Panepinto v. New York Life Ins. Co., 90 N.Y.2d 717, 723, 665 N.Y.S.2d 385, 688 N.E.2d 241 (1997) (holding that the “proof of loss requirements, and, by extension, the three-year limitations period in the policies, commence upon the termination of the disability as an objective, medical fact”); Wall v. Penn. Life Ins. Co., 274 N.W.2d 208, 214 (N.D. *1421979) (holding that where a claim is based on continuing disability, and the period of liability had not terminated, proof of loss was not yet required to be furnished, and the statute of limitations had not begun to run); Goodwin v. Nationwide Ins. Co., 104 Idaho 74, 656 P.2d 135, 143-44 (Ct.App.1982) (same); Laidlaw v. Commercial Ins. Co., 255 N.W.2d 807, 812 (Minn.1977) (“[T]he statute of limitations does not begin to run until 90 days after the death of the insured in the case of permanent disability for which the policy provides lifetime benefits.”); Kaplan v. Northwestern Mut. Life Ins. Co., 100 Wash.App. 571, 6 P.3d 1177 (App.2000) (holding that proof of disability is not due until after termination of the insured’s disability); Continental Cas. Co. v. Freeman, 481 S.W.2d 309, 312 (Ky.1972) (same); but see Goff v. Aetna Life and Cas. Co., 1 Kan.App.2d 171, 563 P.2d 1073, 1077 (1977) (“[T]he statutory ninety days for filing proof of loss commences at the end of each month during which the insured is disabled.”). Prudential asserts that provisions like Section 10350.11 supply only a contractual claim and proof of loss framework unrelated to whether the statute of limitations has begun to run, and that the limitations period is triggered after the insurer terminates the insured’s benefits. Although some of the jurisdictions adopting and discussing the majority view speak of a minority view, no jurisdiction appears to have adopted Prudential’s construction. See Panepinto, 90 N.Y.2d at 721, 665 N.Y.S.2d 385, 688 N.E.2d 241 (discussing this alternative view, stating that “there is nothing in the policies that suggests that the obligation to provide timely proof of loss is triggered by an insurer’s unilateral decision to terminate disability benefits,” and noting that “no other jurisdiction construing the common disability policy provision at issue has espoused this view.”) (emphasis added).
Thus, we are faced with the question of whether the California courts would adopt the rule followed by almost every jurisdiction to have considered the issue or the one asserted by Prudential. California courts have not addressed this question and existing case law is unclear.1 See CBS Broadcasting Inc. v. Fireman’s Fund Insurance Co., 70 Cal.App.4th 1075, 1081-82, 83 Cal.Rptr.2d 197 (1999) (discussing section 10350.11 as creating a “three-year statute of limitations” for disability actions).
Yet, the majority asserts that this court has already decided the issue by holding that Section 10350.11 “simply establishes a contractual claim and proof of loss framework to be included in an insurance policy.” Wetzel, 222 F.3d at 649. What we decided was that for the purposes of the Employee Retirement Income Security Act (ERISA), Section 10350.11 “does not govern when [such] claim[s] accrue” because the accrual of an ERISA cause of action is “determined by federal, rather than state, law.” Id. Wetzel clearly does not control, and the discussion regarding the import of Section 10350.11 in this context is dicta.
Although I would be strongly inclined to predict that California would adopt the rule adopted by virtually every state to have considered the question, were we required to decide the matter, I would not reach the substantive issue here, but instead would certify it to the California Supreme Court. There is neither a Cali*143fornia Supreme Court nor a California Appeal Court decision that resolves this important issue. For us to do so in a memorandum disposition without giving the California courts a chance to consider it first does a disservice to our system of federalism. The fact that we reach the wrong decision only adds insult to injury. I respectfully dissent.

. The policy provision at issue states that: "No action at law or in equity shall be brought to recover under the Group Policy prior to the expiration of sixty days after written proof of the loss upon which claim is based has been furnished as required above. No such action shall be brought more than three years after the expiration of the time within which proof of loss is required."